NUMBER 13-20-00394-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


VALLEY REGIONAL MEDICAL CENTER,                                         Appellant,

                                             v.

PATRICK S. SKULEMOWSKI DO,                                                Appellee.


                  On appeal from the 138th District Court
                       of Cameron County, Texas.


                         MEMORANDUM OPINION

Before Chief Justice Contreras and Justices Benavides and Longoria
             Memorandum Opinion by Justice Longoria

      Appellant Valley Regional Medical Center (Valley Regional) appeals the denial of

its motion to dismiss pursuant to Chapter 74 of the Texas Civil Practice and Remedies

Code. See TEX. CIV. PRAC. & REM. CODE ANN. § 74.351. In two issues, Valley Regional

argues: (1) appellee Patrick S. Skulemowski, DO asserted a health care liability claim
(HCLC) governed by Chapter 74; and (2) the trial court erred in denying Valley Regional’s

motion to dismiss because Skulemowski failed to timely serve an expert report. We

reverse and remand.

                                       I.     BACKGROUND

       On September 9, 2019, Skulemowski filed his original petition, asserting a

negligence claim against Valley Regional. Skulemowski alleged that Valley Regional was

negligent in its operation, control, and maintenance of an electrocautery device, which

Skulemowski had used in performing a caesarean section on a patient. He further alleged

that he endured an electroshock from said device, which caused injury, immediate severe

pain, and long-term chronic pain.

       On March 4, 2020, Valley Regional filed its motion to dismiss with prejudice for

failure to serve an expert report. In said motion, Valley Regional claimed that

Skulemowski’s allegations fell within the definition of HCLCs pursuant to Chapter 74 and

that he had failed to serve an expert report, requiring the trial court to render dismissal

with prejudice. Skulemowski, in fact, did not file an expert report. After a hearing, the trial

court denied Valley Regional’s motion to dismiss. This appeal followed.

                                 II.        MOTION TO DISMISS

       As it did in their motion to dismiss, Valley Regional argues on appeal that

Skulemowski is a claimant whose negligence claim constitutes an HCLC pursuant to

Chapter 74 of the Texas Civil Practice and Remedies Code and that Skulemowski is

therefore subject to the expert report requirements of § 74.351(a) of that statute. Valley

Regional further contends that because Skulemowski failed to file an expert report


                                                2
pursuant to § 74.351(a), the trial court erred when it denied Valley Regional’s motion to

dismiss.

A.     Standard of Review & Applicable Law

       1.     Statutory Interpetation

       Because the merits of this appeal require us to construe the Texas Medical Liability

Act (TMLA) and decide whether Skulemowski is a claimant whose negligence claim is an

HCLC subject to the TMLA, our review is de novo. See Ross v. St. Luke’s Episcopal

Hosp., 462 S.W.3d 496, 501 (Tex. 2015). The TMLA defines the procedural requirements

for bringing an HCLC in Texas and is codified under Chapter 74 of the Texas Civil Practice

and Remedies Code. See TEX. CIV. PRAC. & REM. CODE ANN. ch. 74. A claim is an HCLC

when it is:

       A cause of action against a health care provider or physician for treatment,
       lack of treatment, or other claimed departure from accepted standards of
       medical care, or health care, or safety or professional or administrative
       services directly related to health care, which proximately results in injury to
       or death of a claimant, whether the claimant’s claim or cause of action
       sounds in tort or contract.

Id. § 74.001(a)(13). Whether a case is an HCLC is determined by the nature of the acts

or omissions causing the alleged injuries. Tex. W. Oaks Hosp. v. Williams, 371 S.W.3d

171, 176 (Tex. 2012). The statutory requirements of the TMLA cannot be circumvented

by artful pleading. Harris Methodist Fort Worth v. Ollie, 342 S.W.3d 525, 527 (Tex. 2011).

Thus, when the underlying facts in an action could support an HCLC against a defendant,

then all claims against that defendant based on those facts are HCLCs. See Turtle

Healthcare Grp. v. Linan, 337 S.W.3d 865, 868-69 (Tex. 2011) (per curiam) (holding that

ordinary negligence claims against a health care provider could not be maintained

                                              3
separate and apart from HCLCs when all claims were based on the same underlying

facts).

          In construing the TMLA, we “look first and foremost to the language of the statute”

to ascertain legislative intent. Ross, 462 S.W.3d at 501. We accord the TMLA’s words

their plain meaning unless they are statutorily defined, a different meaning is evident from

context, or this construction leads to a nonsensical result. Id. We consider the TMLA as

a whole, rather than reading its individual provisions in isolation. Id. In deciding whether

Skulemowski’s negligence claim is an HCLC subject to the TMLA, we consider the entire

record, including the pleadings, motions and responses, and any relevant evidence

properly admitted. Loaisiga v. Cerda, 379 S.W.3d 248, 258 (Tex. 2012).

          2.    Definition of Claimant

          The TMLA was modified in 2003. Among other things, the 2003 legislation

changed the HCLC definition:

          ‘Health care liability claim’ means a cause of action against a health care
          provider or physician for treatment, lack of treatment, or other claimed
          departure from accepted standards of medical care, or health care, or safety
          or professional or administrative services directly related to health care,
          which proximately results in injury to or death of a claimant, whether the
          claimant’s claim or cause of action sounds in tort or contract.

TEX. CIV. PRAC. & REM. CODE § 74.001(a)(13) (emphasis added). The Legislature

replaced the term “patient” with “claimant” in the definition of an HCLC. Compare TEX.

CIV. PRAC. & RED. CODE § 74.001(a)(13), with TEX. REV .CIV. STAT. ART. 4590i, § 1.03(a)(4)

(repealed 2003). The Legislature also defined the new term in the Act:

          ‘Claimant’ means a person, including a decedent’s estate, seeking or who
          has sought recovery of damages in a health care liability claim. All persons


                                               4
       claiming to have sustained damages as the result of the bodily injury or
       death of a single person are considered a single claimant.

TEX. CIV. PRAC. & REM. CODE § 74.001(a)(2). “Person” is not defined in the TMLA and

therefore must be given its common law meaning. Williams, 371 S.W.3d at 178 (citing

TEX. CIV. PRAC. & REM. CODE § 74.001(b)). Changing the term “patient” to “claimant” and

defining “claimant” as a “person” expands the breadth of HCLCs beyond the patient

population. Id. This in turn necessarily widened the reach of the expert report requirement,

unless otherwise limited by other statutory provisions. Id.

       A claimant whose claims are subject to the TMLA must serve an expert report

within 120 days of the filing of an answer by any physician or health care provider. TEX.

CIV. PRAC. & REM. CODE ANN. § 74.351(a). If the claimant fails to do so, then the trial court

must dismiss the claimant’s claims with prejudice and award reasonable attorney’s fees

and costs of court on the defendant’s motion. Id. § 74.351(b). But only HCLCs are subject

to the TMLA and its report requirements. Id. § 74.351(a); see Ross, 462 S.W.3d at 502

(noting that “the Legislature did not intend for the expert report requirement to apply to

every claim for conduct that occurs in a health care context”).

B.     Discussion

       1.     Skulemowski’s Status as a “Claimant” Under the TMLA

       The record before us consists only of the parties’ pleadings and filings and in-court

arguments related to Valley Regional’s motion to dismiss. We first examine whether

Skulemowski is a “claimant” under the TMLA. Only claimants are obligated to serve expert

reports on physcians or health care providers. TEX. CIV. PRAC. & REM. CODE ANN.

§ 74.351(a). There are several types of HCLCs set out in the TMLA: in addition to claims

                                             5
involving treatment and lack of treatment, the TMLA contemplates claims for alleged

“departure[s] from accepted standards of medical care, or health care, or safety or

professional or administrative services directly related to health care.” TEX. CIV. PRAC. &

REM. CODE § 74.001(a)(13). All of these categories of claims, except safety, are defined

terms in the TMLA. See, e.g., id. § 74.001(a)(10), (a)(19), and (a)(24) (defining “health

care,” “medical care,” and “professional or administrative services”). Valley Regional

asserts that Skulemowski’s complaints allege departures from accepted standards of

either “health care,” “safety,” or “professional or administrative services.” Skulemowski

argues that neither of these categories of claims applies to his allegations, and therefore,

he is not a “claimant” because he is not a person seeking recovery in an HCLC.

       2.     Character of Skulemowski’s Claims

       Valley Regional argues that Skulemowski’s complaints are “claimed departure[s]

from accepted standards of . . . safety . . . .” TEX. CIV. PRAC. & REM. CODE ANN.

§ 74.001(a)(13). “Safety” is not defined by the TMLA; thus, we accord it its common

meaning, expressed by the Texas Supreme Court as a “condition of being untouched by

danger; not exposed to danger; secure from danger, harm or loss.” Ross, 462 S.W.3d at

501 (internal quotation marks omitted). Using the statutory definition, a safety-standard

claim need not be directly related to the provision of health care to qualify as an HCLC.

Id. at 503; see also Williams, 371 S.W.3d at 185 (holding that the phrase “directly related

to health care” in § 74.001(a)(13) modifies the terms immediately before it—“professional

or administrative services”—and not “safety”). However, “there must be a substantive

nexus between the safety standards allegedly violated and the provision of health care.”


                                             6
Id. at 504. This nexus depends on “whether the standards on which the claim is based

implicate the defendant’s duties as a health care provider, including its duties to provide

for patient safety.” Id. at 505.

       The events underlying Skulemowski’s claims occurred while he was performing a

caesarian section on a patient at Valley Regional. Skulemowski alleges that an

electrocautery device used to conduct the caesarian section shocked him, causing

injuries, severe and long-term pain. Skulemowski’s claims are, at the very least, indirectly

related to healthcare. The question before this Court is whether there exists a substantive

nexus between the safety standards allegedly violated and the provision of health care.

Ross, 462 S.W.3d at 504. In Ross, the Texas Supreme Court identified non-exclusive

factors to consider when assessing whether a safety-standard claim is substantively

related to the provision of health care:

       1. Whether the alleged negligence occurred in the course of the
          defendant’s performing tasks with the purpose of protecting patients
          from harm;

       2. Whether the alleged injuries occurred in a place where patients were
          receiving care, so that the obligation of the provider to protect persons
          who require medical care was implicated;

       3. Whether the claimant was seeking or receiving health care when the
          alleged injuries occurred;

       4. Whether the claimant was providing or assisting in providing health care
          when the injuries occurred;

       5. Whether the alleged negligence arises from safety standards that are
          part of the professional duties owed by the health care provider;

       6. If an instrumentality was involved in the defendant’s alleged negligence,
          whether it was a type used in providing health care; or


                                             7
      7. Whether the alleged negligence implicated safety-related requirements
         set for health care providers by governmental or accrediting agencies.

Id. at 505. Six of the Ross factors—the first, second, fourth, fifth, sixth, and seventh—

indicate that Skulemowski’s claims are substantively tied to the hospital’s provision of

health care. Skulemowski cites to Kindred Healthcare, Inc. v. Morales as authority

reaching the opposite conclusion. Kindred Healthcare, Inc. v. Morales, 499 S.W.3d 475

(Tex. App.—Houston [1st Dist.], 2016, no pet.). Kindred involved a maintenance worker,

Morales, who sued Kindred Healthcare Inc. and Triumph Hospital of East Houston, L.P.

for injuries he sustained when repairing a clogged drain allegedly owned and operated

by Kindred and Triumph. Id. at 477. The Kindred court held that Morales’ claims did not

involve a substantive nexus between safety standards and the provision of health care.

Id. at 481. Our application of the Ross factors to this case make clear why Kindred is not

persuasive.

      As to the first factor, Skulemowski alleges that Valley Regional improperly

maintained or used the electrocautery device by failing to properly apply grounding pads.

The alleged negligence occurred while Skulemowki used the device to perform a

caesarean section on a patient. Because the alleged injury occurred while a patient was

being rendered medical care, the alleged negligence necessarily occurred in the course

of Valley Regional performing tasks with the purpose of protecting patients from harm. In

contrast, the Kindred court found this first factor indeterminate due to the absence of

relevant evidence. Kindred, 499 S.W.3d at 480.

      As to the second and fourth factors, Skulemowski, a physician, was allegedly

injured while performing a caesarean section on a patient at Valley Regional. Thus, the

                                            8
injury occurred in a place where patients were receiving care, implicating Valley

Regional’s obligation to protect persons who require medical care; and Skulemowski was

providing health care to a patient when he was injured. Conversely, due to the absence

of relevant evidence, the Kindred court found the second factor indeterminate. Id. As to

the fourth factor, Kindred held that a plumber or maintenance worker is not a health care

provider who performs or funishes any act or treatment for, to , or on behalf of patients in

those circumstances. Id. (citing TEX. CIV. PRAC. & REM. CODE ANN. § 74.001(a)(10)).

However, unlike Kindred, the instant case does not involve a plumber or maintenance

worker, but a doctor who is a health care provider. See TEX. CIV. PRAC. & REM. CODE ANN.

§ 74.001(a)(12)(A) (defining “health care provider” as . . . any person . . . duly licensed,

certified, registered, or chartered by the State of Texas to provide health care).

       As to the fifth and sixth factors, Skulemowski’s claims, at their core, allege the

failure of a piece of equipment provided to him by Valley Regional in order to render

patient healthcare. Specifically, the equipment involved here was an eletrocautery device,

which Skulemowski alleges he used to perform a caesarean section on a patient. Medical

equipment specific to a particular patient’s care or treatment is an integral and inseparable

part of the health care services provided. Marks v. St. Luke’s Episcopal Hosp., 319

S.W.3d 658, 664 (Tex. 2010). Thus, health care providers have a duty to maintain the

safe operating condition of medical equipment. Here, the alleged negligence—Valley

Regional’s negligent operation, control, and maintenance of an electrocautery device

used to render health care to a patient—arises out of the safety standards that are part

of the professional duties owed by Valley Regional as a health care provider.


                                             9
Furthermore, an eletrocautery device is an instrumentality used to provide health care.

See id. (holding “[w]hen the unsafe or defective condition of [medical] equipment injures

the patient, the gravamen of the resulting cause of action is a health care liability claim”).

In stark contrast, as to the fifth factor, the Kindred Court held that Morales’ claim—that he

was injured as a result of the hospital’s use of a chemical in a drain and its failure to tell

him about it—was not based on any safety standards arising from professional duties

owed by the hospital. Kindred, 499 S.W.3d at 480. In addition, the Kindred court found

the sixth factor indeterminate due to the absence of relevant evidence. Id.

       As to the seventh factor, all licensed hospitals in Texas are subject to the

enforcement of rules addressing, among other things, “safety . . . requirements in

hospitals” and “compliance with other state and federal laws affecting . . . safety . . . of

hospital patients.” TEX. HEALTH & SAFETY CODE ANN. § 241.026 (a)(3), (5). Surgical

technologists, defined as persons who practice intraoperative surgical care, like the

caesarean section performed in this case, are required, among other things, to prepare

an operating room for surgical procedures by ensuring that surgical equipment, like an

electrocautery device, is functioning properly and safely. Id. § 259.001 (2), (3)(A). In

addition, surgical technologists are required to complete a minimum number of continuing

education hours. Id. § 259.002 (d)–(f). These statutes demonstrate that the alleged

negligence involved in this case implicates safety-related requirements set for Valley

Regional by governmental or accrediting agencies. On the contrary, the seventh factor

was found to be indeterminate by the Kindred court due to the absence of relevant

evidence. Kindred, 499 S.W.3d at 480.


                                             10
        The record in this case demonstrates a substantive nexus between the safety

standards Skulemowski alleged Valley Regional breached and the provision of health

care. See Ross, 462 S.W.3d at 504. Given the factual differences between the instant

case and Kindred, we do not find Kindred dispositive or persuasive. We conclude that

Skulemowski’s claims are HCLCs, that Skulemowski is therefore a “claimant” under the

TMLA, and that Skulemowski was required to furnish an expert report. 1 See TEX. CIV.

PRAC. & REM. CODE ANN. § 74.001(a)(2); § 74.351(a). Because Skulemowski failed to

furnish an expert report, the trial court erred when it denied Valley Regional’s motion to

dismiss. We sustain Valley Regional’s issues on appeal.

                                         III.    CONCLUSION

        The order denying Valley Regional’s motion to dismiss is reversed. We remand

with instructions to dismiss Skulemowski’s claims with prejudice, to award reasonable

attorney’s fees and costs of court to Valley Regional, and for further proceedings

consistent with this opinion. See id. § 74.351(b).


                                                                         NORA L. LONGORIA
                                                                         Justice

Delivered and filed on the
4th day of August, 2022.




        1 Because our determination is dispositive on the issue whether Skulemowski’s claims are HCLCs,
we decline to address Valley Regional’s alternative arguments that Skulemowski’s claims are claimed
departures from accepted standards of “health care” or “professional or administrative services.” See TEX.
R. APP. P. 47.1.
                                                   11